Per Curiam:

This appeal is from an order directing the Department of Social Services to pay for services rendered by a guardian ad litem of minor children in its successful action to terminate the parental rights of Carolyn Andrews and Clarence Ready. Appellant contends that the family court was without authority to order it to pay the fees in the absence of legislative appropriations for such expenditures.
We have recently held in the case of South Carolina Department of Social Services v. Hyatt, 283 S. E. (2d) 445 (1981), that a family court may properly order the Department of Social Services to pay guardian ad litem fees. We are, however, of the opinion that the two hundred and fifty dollar ($250) fee appellant was ordered to pay the guardian ad litem was excessive and constituted an abuse of discretion by the family court in light of those facts enunciated in Hyatt.
It is our determination that a fee of fifty dollars ($50) would be reasonable in the instant case. Therefore, the order of the family court is affirmed, but modified.